UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6344



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

JOHNNY ALFRED CHOYCE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Sr.,
District Judge. (CR-92-51-D, CA-95-62-1)


Submitted:   January 14, 1997             Decided:   January 28, 1997


Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Johnny Alfred Choyce, Appellant Pro Se.     David Bernard Smith,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and
Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat.

1214. We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. The record shows that Appellant failed to file an

objection to the magistrate judge's report and recommendation, and

that the Appellant was apparently not given a warning about the
consequences of failure to object. In light of Appellant's failure

to object, the district court did not conduct a de novo review;

however, this error is harmless. Accordingly, we deny Appellant's

motion for counsel and affirm on the reasoning of the district

court. United States v. Choyce, No. CR-92-51-D (M.D.N.C. Dec. 1,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2